EXHIBIT 10.22 CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST. OMISSIONS ARE DESIGNATED AS *. A COMPLETE, UNREDACTED VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. FINAL EXECUTION COPY EXCLUSIVE LICENSE AGREEMENT THIS EXCLUSIVE LICENSE AGREEMENT (the “Agreement”) is made and entered into as of December 6, 2010 (the “Effective Date”) by and between GERON CORPORATION, a corporation organized and existing under the laws of Delaware and having its principal place of business at 230 Constitution Drive, Menlo Park, CA 94026 (“Geron”) and ANGIOCHEM, INC., a corporation organized and existing under the laws of Canada and having its principal place of business at 201, President-Kennedy Ave., Suite PK-R220, Montreal, Quebec, H2X 3Y7 Canada (“AngioChem”). Geron and AngioChem are sometimes referred to herein individually as a “Party” and collectively as the “Parties”. RECITALS WHEREAS, Geron is a biotechnology company focused on the research, development, and commercialization of novel human therapeutic and diagnostic products; WHEREAS, AngioChem owns the rights to certain peptide vehicles which facilitate the transfer of molecules across the blood brain barrier and certain compounds that utilize these peptide vehicles, including, without limitation, ANG1005 (as defined below); and WHEREAS, Geron desires to obtain, and AngioChem desires to grant to Geron, exclusive worldwide rights under AngioChem technology for the research, development and commercialization of certain novel therapeutic and prophylactic products based on such peptide vehicles, including, without limitation, ANG1005. NOW, THEREFORE, in consideration of the foregoing premises and the mutual covenants herein contained, the Parties, intending to be legally bound, hereby agree as follows: AGREEMENT 1. DEFINITIONS Capitalized terms used in this Agreement (other than the headings of the Sections or Articles), whether used in the singular or plural, have the following meanings set forth in thisArticle 1, or, if not listed in this Article 1, the meanings as designated in the text of this Agreement. 1 1.1 “Accelerated Approval” means approval by the FDA of a drug product based on demonstrated effect on a surrogate endpoint or on a clinical endpoint other than survival or irreversible morbidity, as set forth in 21 C.F.R. Part 314, Subpart H, as such may be amended from time to time. 1.2 “Act” means, as applicable, the United States Federal Food, Drug and Cosmetic Act, 21 U.S.C. §§ 301 et seq., and/or the Public Health Service Act, 42 U.S.C. §§ 262 et seq., as such may be amended from time to time. 1.3 “Affiliate” means, with respect to a particular Party, a person, corporation, partnership, or other entity that controls, is controlled by or is under common control with such Party. For the purposes of the definition in this Section 1.1, the word “control” (including, with correlative meaning, the terms “controlled by” or “under the common control with”) means the actual power, either directly or indirectly through one (1) or more intermediaries, to direct or cause the direction of the management and policies of such entity, whether by the ownership of at least fifty percent (50%) of the voting stock of such entity, by contract or otherwise; provided that, if Applicable Law restricts foreign ownership, control shall be established by direct or indirect ownership of the maximum ownership percentage that may, under such Applicable Law, be owned by foreign interests. 1.4 “ANG1005” means that certain drug candidate designated by AngioChem as ANG1005, the structure of which is shown on Schedule 1.4. 1.5 “Angiopep” means a peptide that is proprietary to AngioChem and that facilitates the transfer of molecules across the blood brain barrier. For clarity, a compound will not be an Angiopep unless and until such compound is shown, through reasonable scientific analysis of available experimental data, to facilitate the transfer of molecules across the blood brain barrier. Any dispute between the Parties concerning whether a compound constitutes an Angiopep as defined hereunder shall be submitted to dispute resolution pursuant to Section 11.6. 1.6 “Annual Net Sales” means the total Net Sales of Licensed Products per Calendar Year sold by Geron and its Affiliates or, with respect to a US Sublicensee making sales pursuant to Section 3.4.1, a US Sublicensee. 1.7 “Applicable Law” means all Federal, state, local, national and supra-national laws, statutes, rules and regulations, including any rules, regulations, guidelines or requirements of Regulatory Authorities, national securities exchanges or securities listing organizations that may be in effect from time to time during the Term and applicable to a particular activity hereunder. 1.8 “Average Closing Price” means the volume weighted average of the closing prices (as adjusted for stock splits, dividends, combinations and similar events) of Geron Common Stock as quoted on the NASDAQ Global Market on the five (5) trading days immediately preceding the Purchase Agreement Effective Date. 2 1.9 “Average Sales Price” means the average sales price of a Licensed Product sold by Geron, its Affiliates and US Sublicensees. The Average Sales Price shall not be determined with reference to sales outside the U.S. by a Sublicensee to whom Geron has sublicensed a Licensed Product, but shall include sales of US Sublicensees in the U.S. If a Licensed Product is sold in multiple formats or for multiple indications, a separate Average Sales Price shall be calculated for each format or indication. The preliminary Average Sales Price (“Preliminary Average Sales Price”) of a Licensed Product for an upcoming Calendar Year in which Geron, its Affiliates or US Sublicensees sell a Licensed Product shall be the actual Average Sales Price for the preceding Calendar Year. The Adjusted Average Sales Price (“Adjusted Average Sales Price”) for a Calendar Year shall be calculated and reported by Geron to AngioChem no later than ninety (90) days after the end of the applicable Calendar Year. 1.10 “Calendar Quarter” means the respective periods of three (3) consecutive calendar months ending on March 31, June 30, September 30 and December 31. 1.11 “Calendar Year” means each successive period of twelve (12) months commencing on January 1 and ending on December 31. 1.12 “Clinical Development Plan” or “CDP” means the clinical development plan for the research, development and commercialization of ANG1005 set forth in Schedule 1.12 hereof, as such plan may be amended in accordance with Section 4.1. 1.13 “Combination Product” a pharmaceutical product containing, in a single dosage form, a Licensed Product and one or more other active pharmaceutical ingredients that are not Licensed Products. 1.14 “Commercially Reasonable Efforts” means, (a) with respect to the efforts to be expended by a Party to accomplish a particular objective, the good-faith and diligent efforts that such Party would normally use to accomplish a similar objective under similar circumstances, and (b) with respect to the research, development or commercialization of a Licensed Product, such efforts as are substantially equivalent to those efforts and resources commonly used by such Party for a comparable internally generated (i.e., not in-licensed from a Third Party) product being developed by such Party, taking into account commercially relevant factors such as (as applicable) stage of development, product life, market potential and regulatory issues. Commercially Reasonable Efforts shall be determined on a market-by-market and indication-by-indication basis for a particular Licensed Product, and the Parties acknowledge and agree that the level of effort will be different for different markets, and will change over time, reflecting changes in the status of the Licensed Product and the market(s) involved. 1.15 “Compulsory License” means a license under the Licensed Intellectual Property obtained by a Third Party through the order, decree, or grant of a competent court, agency, authority, department, regulatory body or other instrumentality of any government or country, authorizing such Third Party to develop, make, have made, use, sell, offer to sell or import a Licensed Product in any country in the Field in the Territory. 1.16 “Confidential Information” means all ideas and information of any kind, whether in written, oral, graphical, machine-readable or other form, whether or not marked or identified as confidential or proprietary, which are transferred, disclosed or made available by or at the request of either Party to the other, including but not limited to: Know-How, and any scientific, pre-clinical, clinical, regulatory, manufacturing, marketing, financial and commercial information or data which is provided by one Party to the other Party in connection with this Agreement. 3 1.17 “Control”, “Controls” or “Controlled by” means the ownership of, or the ability of a Party to grant access to, or a license or sublicense of, any item or right as provided for herein without violating the terms of any written agreement with any Third Party existing at the time such Party would be required hereunder to grant the other Party such access or license or sublicense. 1.18 “Cost of Goods” means, with respect to Licensed Products, on a Licensed Product-by-Licensed Product basis, the reasonable internal and external costs incurred by Geron, its Affiliates or US Sublicensees with respect to the Manufacture of such Licensed Product (including devices or delivery systems used for dispensing or administering such Licensed Product that are packaged with such Licensed Product), including: (a) to the extent that any aspect of the Manufacturing of a Licensed Product or any component, subunit or portion of a Licensed Product is performed by Geron or any of its Affiliates or US Sublicensees, the following costs of Manufacturing such Licensed Product, or any component, subunit or portion of a Licensed Product, as applicable: (1) direct costs of * utilized in Manufacturing such Licensed Product, including any scrap; (2) direct * attributable to Manufacturing such Licensed Product; (3) * attributable to Manufacturing such Licensed Product, including, without limitation, * engaged in Manufacturing, based on *; and (4) Geron’s, its Affiliates’ or US Sublicensees’ * allocated to Manufacturing, including * , all calculated in accordance with GAAP in the United States consistently applied, (b) to the extent that any aspect of the Manufacturing of a Licensed Product or any component, subunit or portion of a Licensed Product is performed by Third Parties, the actual fees paid by Geron or its Affiliates or US Sublicensees to such Third Parties for the Manufacture of such Licensed Product, or any component, subunit or portion of a Licensed Product, as applicable, including, without limitation, * incurred by Geron, or its Affiliates or US Sublicensees in managing or overseeing the Third Party relationship (but excluding Geron’s, its Affiliates’ or US Sublicensees’ general and administrative costs with respect thereto), and (c) royalties, license or other fees paid by Geron, any of its Affiliates or US Sublicensees to Third Parties with respect to the Manufacture of such Licensed Product, net of any reduction in royalties payable to AngioChem pursuant to Section 3.3.4 on account of such royalties, license or other fees. * Certain information on this page has been omitted and filed separately with the Commission. Confidential treatment has been requested with respect to the omitted portions. 4 The preliminary Cost of Goods (“Preliminary Cost of Goods”) of a Licensed Product for an upcoming Calendar Year in which Geron, its Affiliates or US Sublicensees sell a Licensed Product shall be the Adjusted Cost of Goods for the preceding Calendar Year. The actual Cost of Goods (“Adjusted Cost of Goods”) for a Calendar Year shall be calculated and reported by Geron to AngioChem no later than ninety (90) days after the end of the applicable Calendar Year. Subject to the confidentiality obligations set forth in Section 7.1 of this Agreement, Geron shall provide to AngioChem, on an annual basis no later than ninety (90) days after the end of the applicable Calendar Year, reasonable information and documentation (for example, copies of invoices paid to Third Party manufacturers for the Manufacture of Licensed Product) supporting its Adjusted Cost of Goods calculation. If the Adjusted Cost of Goods varies for a Licensed Product sold in multiple formats or for multiple indications, a separate Adjusted Cost of Goods shall be calculated for each format or indication. 1.19 “Cost of Goods/Average Sales Price Ratio” means a number, to be calculated for each Calendar Year and reported by Geron to AngioChem no later than ninety (90) days after the end of such Calendar Year, determined by dividing the Adjusted Cost of Goods per unit dose for such Licensed Product during the applicable Calendar Year by the Adjusted Average Sales Price per unit dose for a Licensed Product sold during the such Calendar Year. The preliminary Cost of Goods/Average Sales Price Ratio (“Preliminary Cost of Goods/Average Sales Price Ratio”) of a Licensed Product for an upcoming Calendar Year in which Geron, its Affiliates or US Sublicensees sell a Licensed Product shall be the Adjusted Cost of Goods/Sales Price Ratio for the preceding Calendar Year. The adjusted Cost of Goods/Sales Price Ratio (“Adjusted Cost of Goods/Sales Price Ratio”) for a Calendar Year shall be calculated and reported by Geron to AngioChem no later than ninety (90) days after the end of the applicable Calendar Year. If a Licensed Product is sold in multiple formats or for multiple indications, a separate Cost of Goods/Average Sales Price Ratio shall be calculated for each format or indication. The Cost of Goods/Average Sales Price Ratio shall be expressed as a percentage. 1.20 “Drug Master File” means any drug master file filed with the FDA with respect to a Licensed Product and any equivalent filing in any other country or regulatory jurisdiction. 1.21 “Effective Date” means the date set forth in the first paragraph of this Agreement. 1.22 “EMA” means the European Medicines Agency, or any successor entity thereto. 1.23 “Europe” means the countries listed in Schedule 1.23. 1.25 “European Union” means the countries that are or become members of the European Union, and any successor thereto. 1.24 “FDA” means the U.S. Food and Drug Administration, and any successor agency thereto. 1.25 “Field” means the use of Licensed Products for any and all applications, including, without limitation, the diagnosis, treatment, prophylaxis and/or control of human or animal disease. 5 1.26 “First Commercial Sale” means, with respect to any Licensed Product, the first sale for use or consumption by a patient of such Licensed Product that is permitted by Applicable Laws in a country, excluding, however, (i) any sale or other distribution for use in a clinical trial, and (ii) “named patient” or “compassionate use” sales, unless such sales exceed * dollars ($*) in the aggregate. 1.27 “Full Approval” means approval by the FDA of a drug product, as set forth in 21 C.F.R. Part 314, Subparts A and D, as such may be amended from time to time, other than pursuant to an Accelerated Approval. 1.28 “GAAP” shall mean generally accepted accounting principles in the United States, consistently applied. 1.29 “GBM” means Glioblastoma multiforme, a fast-growing type of central nervous system tumor that forms in the glial (supportive) tissue of the brain and spinal cord. 1.30 “Improvement” means any invention or discovery created or otherwise Controlled by Geron or its Affiliates during the License Term, which constitutes an improvement, enhancement or modification of any invention within the Licensed Patents, together with Patent Rights that claim or cover such invention or discovery, provided that the practice of such invention or discovery would infringe a Valid Claim. 1.31 “IND” means an Investigational New Drug application, Clinical Study Application, Clinical Trial Exemption, or similar application or submission for approval to conduct human clinical investigations filed with or submitted to a Regulatory Authority in conformance with the requirements of such Regulatory Authority. 1.32 “JDC” has the meaning set forth in Section 4.2. 1.33 “Joint Intellectual Property” means any and all Joint Patent Rights and Joint Know-How. 1.34 “Joint Know-How” means Know-How invented by at least one employee or agent of Geron and at least one employee or agent of AngioChem. 1.35 “Joint Patent Rights” means Patent Rights invented by at least one employee or agent of Geron and at least one employee or agent of AngioChem. 1.36 “JRC” has the meaning set forth in Section 4.3. * Certain information on this page has been omitted and filed separately with the Commission. Confidential treatment has been requested with respect to the omitted portions. 6 1.37 “Know-How” means any information and materials, including but not limited to discoveries, improvements, processes, methods, protocols, formulas, data, inventions, know-how and trade secrets, patentable or otherwise, which (i) are conceived, developed, or reduced to practice solely by a Party or jointly by the Parties and, (ii) are not generally known and (iii) are Controlled by a Party or jointly by the Parties. For the avoidance of doubt, Know-How does not include Patent Rights. 1.38 “Knowledge of AngioChem” and all permutations thereof, means the actual knowledge, after reasonable inquiry made to employees of AngioChem, of the following individuals: *. 1.39 “License Term” means the period from the Effective Date until the latest of (i) expiration of all Valid Claims and pending applications within the Licensed Patents; (ii) last expiration of data or market exclusivity awarded for a Licensed Product by any applicable Regulatory Authority; or (iii) * (*) years from the last Licensed Product launch. 1.40 “Licensed Intellectual Property” means Licensed Patents and Licensed Know-How. 1.41 “Licensed Know-How” means all existing and future Know-How Controlled by AngioChem that is necessary and/or reasonably useful for the research, development and/or commercialization of any Licensed Product, including but not limited to, all non-clinical, clinical and manufacturing data pertaining to ANG1005. 1.42 “Licensed Patents” means all existing and future Patent Rights Controlled by AngioChem which contain patent claims that are necessary and/or reasonably useful for the research, development and/or commercialization of any Licensed Product. Licensed Patents include, but are not limited to, the Product Patents and Technology Patents set forth in Schedule 1.42 attached hereto. For the avoidance of doubt, Licensed Patents do not include the Joint Patent Rights or the UAB Patents. 1.43 “Licensed Product” means any product comprising an Angiopep conjugated to a Tubulin Disassembly Inhibitor, including, but not limited to, ANG1005, the manufacture, use or sale of which would, but for the licenses granted herein, infringe one or more Valid Claims. 1.44 “Manufacture” or “Manufacturing” means all activities related to the manufacture of a Licensed Product, in bulk form, in finished form, or in intermediate states, including, but not limited to, manufacturing for commercial sale, and related formulating, filling, finishing, packaging and labeling, release, quality assurance/quality control (including in-process release and stability testing), insurance, storage, shipping and holding of Licensed Product or any component or ingredient thereof, and data management and recordkeeping related to any of the foregoing. * Certain information on this page has been omitted and filed separately with the Commission. Confidential treatment has been requested with respect to the omitted portions. 7 1.45 “Marketing Authorization” means any approval from the relevant Regulatory Authority to market and sell a Licensed Product in any country (together with all applicable pricing and governmental reimbursement approvals that are legally required to sell a Licensed Product in a country). 1.46 “NDA” means a New Drug Application, Biologics License Application, Marketing Authorization Application, filing with FDA pursuant to Section 510(k) of the U.S. Food, Drug and Cosmetics Act, or similar application or submission for Marketing Authorization of a Licensed Product filed with a Regulatory Authority, in either case, to obtain Marketing Authorization for a pharmaceutical product. 1.47 “Net Sales” means the gross invoice price of any Licensed Product sold by (i) Geron or, (ii) with respect to a Sublicensee making sales pursuant to Section 3.4.1, a Sublicensee, or (iii) with respect to payments by AngioChem pursuant to Section 4.5.3 or Section 10.4.3, AngioChem, its Affiliates and Sublicensees, in each of (i), (ii) and (iii), to a Third Party (other than a Sublicensee) after deducting, if not previously deducted, from the amount invoiced or received: (A) ordinary and customary trade and quantity discounts actually allowed by Geron (or the Sublicensee), other than early pay cash discounts; (B) returns, rebates and chargebacks; (C) retroactive price reductions that are actually allowed or granted by Geron (or the Sublicensee); and (D) a fixed amount equal to * percent (*%) of the amount invoiced to cover bad debt, sales or excise taxes, early payment cash discounts, transportation and insurance, custom duties, and other governmental charges. 1.48 “Patent Rights” means patents and patent applications in the Territory (which for the purposes of this Agreement shall be deemed to include certificates of invention and applications for certificates of invention) and any divisions, continuations, continuations-in-part, reissues, reexaminations, registrations, renewals, substitutions, and supplementary protection certificates based thereon and other governmental actions that extend any of the patents and patent applications, and any and all equivalents, U.S. and foreign, to any of the foregoing. 1.49 “Product Patent” means any Licensed Patent that *. 1.50 “Purchase Agreement” means that certain Common Stock Purchase Agreement by and between Geron and AngioChem, the form of which is attached hereto as Schedule 1.50. 1.51 Purchase Agreement Effective Date” means the effective date of the Purchase Agreement, to be thirty (30) days after the Effective Date. * Certain information on this page has been omitted and filed separately with the Commission. Confidential treatment has been requested with respect to the omitted portions. 8 1.52 “Regulatory Authority” means any applicable government regulatory authority involved in granting approvals for the manufacturing, marketing, reimbursement and/or pricing of a Licensed Product in the Territory, including, but not limited to, the FDA or EMA and any successor governmental authority having substantially the same function. 1.53 “Related Party” means each of Geron, its Affiliates, and their respective Sublicensees, as applicable. 1.54 “Rest of World” means the Territory, excluding the United States. 1.55 “Shares” means the number of shares of Geron’s Common Stock equal to (a) $27,500,000 (U.S. dollars) divided by (b) the Average Closing Price; provided, however, in no event shall the Shares be greater than nine million (9,000,000) shares of Geron’s Common Stock. 1.56 “Sublicense Revenue” means all revenues actually received by Geron on account of the grant of a sublicense under this Agreement to a Sublicensee for sales of Licensed Products in the Rest of World, including up-front payments, milestones and royalties; provided, however, that Sublicense Revenue shall exclude: (a) payments explicitly made to reimburse Geron for costs actually incurred in research, development or commercialization of a Licensed Product after the execution of the applicable sublicense agreement; (b) any debt or equity investment by such Sublicensee in Geron at the fair market value of such debt or equity; and (c) reimbursement of costs and expenses incurred in prosecution, maintenance and enforcement of Patents Rights within the scope of such sublicense related to Licensed Products. 1.57 “Sublicensee” shall mean any person or entity, other than an Affiliate of Geron, that is granted a sublicense by Geron or any of its Affiliates as provided in Section 2.3 1.58 “Supplemental Cash Payment” means a cash payment equal to (i) twenty seven million five hundred thousand US dollars (US$27,500,000) minus (ii) the value of nine million (9,000,000) shares of Geron Common Stock multiplied by the Average Closing Price. For purposes of clarity, in the event that the result of the foregoing formula is negative or zero, the Supplemental Cash Payment shall be zero dollars. 1.59 “Technology” means technology relating to any Angiopep or any product containing an Angiopep, or the manufacture or use of any Angiopep or any product containing an Angiopep. 1.60 “Technology Patents” means any Licensed Patent that is not a Product Patent, including, but not limited to, Licensed Patents that contain claims generally covering the Technology. 1.61 “Territory” means all of the countries in the world, and their territories and possessions. 1.62 “Third Party” means an entity other than Geron and its Affiliates and AngioChem and its Affiliates. 9 1.63 “Tubulin Disassembly Inhibitors” means any compound that acts or is intended to act to stabilize polymerized tubulin, including, but not limited to, taxanes and derivatives thereof and epothilones and derivatives thereof. 1.64 “UAB Patents” means U.S. Patent Number * and any equivalent Patent Rights in other jurisdictions which are Controlled by AngioChem in accordance with the terms and conditions of that certain License Agreement entered by and between AngioChem and the UAB Research Foundation effective November 18, 2010 (the “AngioChem/UAB License Agreement”). 1.65 “U.S.” means the United States of America, its territories and possessions, including, but not limited to, the Commonwealth of Puerto Rico. 1.66 “US Sublicensee” has the meaning set forth in Section 3.4.1. 1.67 “Valid Claim” means (i) an unexpired claim in an issued patent or supplementary protection certificate within the Licensed Patents that has not been revoked, abandoned, disclaimed or withdrawn, or held unenforceable, unpatentable or invalid by a court of competent jurisdiction in a final judgment that is not subject to appeal; or (ii) a claim in a pending patent application within the Licensed Patents that has been pending for not longer than * (*) years from its earliest priority date. 2. LICENSE GRANT 2.1 License Grant by AngioChem. Subject to the terms and conditions of this Agreement, AngioChem hereby grants to Geron an exclusive license in the Territory under the Licensed Intellectual Property and AngioChem’s interest in Joint Intellectual Property, to develop, make, have made, use, offer to sell, sell, import and otherwise commercialize Licensed Products in the Field. 2.2 Sublicense to UAB Patents. Subject to the terms and conditions of this Agreement, AngioChem hereby grants to Geron a non-exclusive, fully paid-up sublicense in the Territory to AngioChem’s rights under the UAB Patents as set forth in the AngioChem/UAB License Agreement, to develop, make, have made, use, offer to sell, sell, import and otherwise commercialize Licensed Products in the Field. A true and correct copy of the AngioChem/UAB License Agreement is attached hereto as Schedule 2.2. * Certain information on this page has been omitted and filed separately with the Commission. Confidential treatment has been requested with respect to the omitted portions. 10 2.3 Sublicense Rights. Geron will have the right to grant sublicenses of the rights granted to it under Sections 2.1 and 2.2; provided, that, Geron shall (i) make Commercially Reasonable Efforts to provide written notice to AngioChem of any such proposed sublicense at least thirty (30) days prior to the execution of a sublicense together with either (x) a summary of material business and economic terms of such sublicense pertaining to sublicense rights granted by Geron with respect to Licensed Intellectual Property if prior written approval of AngioChem is not required as set forth below, or (y) a copy of the draft sublicense if prior written approval of AngioChem is required as set forth below and give good faith consideration to comments made by AngioChem with respect thereto; provided that, for the avoidance of doubt, nothing herein shall require Geron to incorporate any comments made by AngioChem and provided further that nothing herein shall require Geron to defer or delay execution of any sublicense in order to receive comments from AngioChem, (ii) except as set forth below in this Section 2.3, obtain prior written approval of AngioChem with respect to any such proposed sublicense, which consent shall not to unreasonably withheld, conditioned or delayed, (iii) not be relieved of its obligations pursuant to this Agreement as a result of such sublicense, and (iv) provide copies to AngioChem of each such sublicense (redacted to protect the confidential information or proprietary business information of the Sublicensee, other than payments required to be made by such Sublicensee to Geron in consideration of sublicense rights granted by Geron with respect to Licensed Intellectual Property) within thirty (30) days after full execution of such sublicense. Notwithstanding anything to the contrary set forth herein, the prior written consent of AngioChem shall not be required for a sublicense if a copy of Section 10.4.4.1 of this Agreement is attached to such sublicense as an exhibit, and the Sublicensee agrees in such sublicense that the sublicense will terminate upon the termination of this Agreement unless all the conditions in Sections 10.4.4.1 and 10.4.4.3 are satisfied. All information provided by Geron to AngioChem under this Section 2.3 shall be treated by AngioChem as Geron Confidential Information in accordance with Section 7.1 of this Agreement. 2.4 License Grant by Geron. Subject to the terms and conditions of this Agreement, Geron hereby grants to AngioChem (i) an exclusive, fully paid-up license under Geron’s interest in Joint Intellectual Property, including the unrestricted right to grant sublicenses, to develop, make, have made, use, offer to sell, sell, import and otherwise commercialize products employing the Technology outside of the Field in the Territory, and (ii) a non-exclusive, fully paid-up license under Improvements, including the right to grant sublicenses to Improvements solely together with a license of a Patent Right Controlled by AngioChem that would be infringed by the practice of the Improvement, to develop, make, have made, use, offer to sell, sell, import and otherwise commercialize products employing the Technology outside of the Field in the Territory. 2.5 No Implied Licenses; Retained Rights. 2.5.1 No Implied Licenses. Neither Party shall obtain any license or other intellectual property interest in, to, or under, any Patent Rights or Know-How of the other Party, by implication or otherwise, except as expressly set forth in this Article 2. 2.5.2 Retained Rights. Each Party retains all rights not explicitly granted in this Article 2. 2.6 Covenant Not to Sue. During the Term, AngioChem covenants not to initiate any action asserting a claim of infringement of the Licensed Intellectual Property or any Patent Rights Controlled by AngioChem against Geron, its Affiliates or Sublicensees, solely to the extent Geron, its Affiliates or Sublicensees are developing, making, having made, using, offering to sell, selling, importing or otherwise commercializing Licensed Products in the Field. The Parties agree that the foregoing covenant does not constitute a release or waiver of past, present or future infringement by Geron of any Patent Rights or Know-How of AngioChem by Geron, its Affiliates or any Third Party (including any Geron Sublicensee) acting outside the scope of this Agreement. 11 2.7 Bankruptcy and Insolvency. All licenses granted under or pursuant to this Agreement by AngioChem to Geron or by Geron to AngioChem are, and shall otherwise be deemed to be, for purposes of: (a) Section 365(n) of the U.S. Bankruptcy Code (“Code”), licenses of rights to “intellectual property” as defined under Section 101(35A) of the Code; and (b) Section 32(6) of the Companies’ Creditors Arrangement Act (Canada) (the “CCAA”) and Section 65.11(7) of the Bankruptcy and Insolvency Act (Canada) (the “BIA”) a “right to use intellectual property”. The Parties agree that Geron or AngioChem, as a licensee of such rights under this Agreement, shall retain and may fully exercise all of its rights and elections under the Code, the CCAA or the BIA, as applicable, and that upon commencement of a bankruptcy, insolvency or other comparable proceeding by or against the other Party under the Code, the CCAA or the BIA, as applicable, Geron or AngioChem, as the case may be, shall be entitled, to the extent necessary for Geron or AngioChem to continue to preserve its license rights under this Agreement, to a complete duplicate of (or complete access to, as appropriate) any such intellectual property and all embodiments of such intellectual property. Such intellectual property and all embodiments thereof shall be promptly delivered to Geron or AngioChem, as the case may be, (i) upon any such commencement of a bankruptcy, insolvency or comparable proceeding upon written request therefor by Geron or AngioChem, as the case may be, unless AngioChem or Geron, as the case may be, elects to continue and continues to perform all of its obligations under this Agreement or (ii) if not delivered under (i) above, upon the rejection of this Agreement (to the extent permitted by Applicable Law) by or on behalf of AngioChem or Geron, as the case may be, upon written request therefor by Geron or AngioChem, as the case may be. The foregoing provisions of this Section 2.6 are without prejudice to any rights Geron or AngioChem may have arising under the Code, the CCAA, the BIA or other Applicable Law. 3. ECONOMICS 3.1 Upfront License Fee. 3.1.1 Cash Payment. In partial consideration for the license and sublicense rights granted pursuant to Article 2, and subject to the other terms and conditions of this Agreement, Geron shall pay AngioChem a non-refundable upfront license fee in the amount of seven and one-half million United States dollars (U.S. $7.5 million). Such payment shall be made by Geron contemporaneously with the execution of this Agreement. 3.1.2 Common Stock Issuance. As further consideration for the license and sublicense rights granted pursuant to Article 2, and subject to the other terms and conditions of this Agreement, Geron and AngioChem shall enter into the Purchase Agreement on the Purchase Agreement Effective Date. Geron shall issue to AngioChem the Shares in accordance with the terms and conditions of the Purchase Agreement, and, if applicable, pay to AngioChem the Supplemental Cash Payment within one (1) business day after the Purchase Agreement Effective Date. Delivery of the certificate(s) evidencing the Shares shall be made in accordance with the terms of the Purchase Agreement. 12 3.2 Milestone Payments. 3.2.1 Milestones. Each of the following non-refundable and non-creditable milestone payments shall be due and payable by Geron in cash to AngioChem for the first Licensed Product, and only the first Licensed Product, to achieve such milestone: (a) * $U.S. * (b) * $U.S. * (c) * $U.S. * (d) * $U.S. * (e) * $U.S. * (f) * $U.S. * (g) * $U.S. * (h) * $U.S. * (i) * $U.S. * (j) * $U.S. * (k) * $U.S. * * Certain information on this page has been omitted and filed separately with the Commission. Confidential treatment has been requested with respect to the omitted portions. 13 It is anticipated that the milestones paid for * will be either $U.S. * (i.e., the sum of (d)+(e)), or $U.S. * (i.e., (f) alone), depending on *, but under no circumstances will the total milestone payments for * include payment under all three milestones nor exceed $U.S. *. In no event shall any milestone set forth herein be payable more than once. 3.2.2 Milestone Payments; Disputes. Geron shall notify AngioChem in writing within thirty (30) days after the achievement of each milestone set forth in Section 3.2.1, and shall make the appropriate milestone payment within thirty (30) days after the achievement of such milestone. In the event that, notwithstanding the fact that Geron has not given such a notice, AngioChem believes any such milestone event has occurred, it shall so notify Geron in writing and shall provide to Geron data, documentation or other information that supports its belief. Any dispute under this Section 3.2.2 that relates to whether or not a milestone event has been achieved shall be referred to, and resolved by, the JDC (provided that Geron shall not have the right to resolve the matter if the JDC does not reach a unanimous decision), and, if after good faith efforts the resolution is not achieved by the JDC, shall be resolved in accordance with the dispute resolution procedures set forth in Section 11.6. 3.3 Royalties for Licensed Products. 3.3.1 Annual Net Sales Thresholds; Royalty Levels Applicable to Licensed Product Sales by Geron and US Sublicensees; Adjustments. 3.3.1.1 Subject to the terms and conditions of this Agreement, royalties shall be due and payable by Geron to AngioChem on Net Sales of Licensed Products by Geron or an Affiliate of Geron anywhere in the Territory and Net Sales by any US Sublicensee in the U.S., calculated on a Licensed Product-by-Licensed Product basis, in accordance with the Annual Net Sales thresholds and royalty rates set forth in this Section 3.3.1. For example, assuming Royalty B applies, in any Calendar Year Geron shall pay to AngioChem a royalty of *% for the portion of Net Sales up to and including $*, a royalty of *% for the portion of Net Sales exceeding $* and up to and including $*, and a royalty of *% for the portion of Net Sales exceeding $*. For the avoidance of doubt, no more than one royalty shall be due with respect to the same unit of Licensed Product, and no royalty shall be due upon the sale, or other transfer, among Geron and its Related Parties, but in such cases the royalty shall be due and calculated based upon Geron’s or its Related Parties’ Net Sales to the first Third Party other than a Sublicensee. (A) Royalty A. Royalties at the level set forth below under the column entitled “Royalty A” shall apply for a Calendar Year if the actual Cost of Goods/Average Sales Price Ratio of the applicable Licensed Product for such Calendar Year exceeds * percent (*%). * Certain information on this page has been omitted and filed separately with the Commission. Confidential treatment has been requested with respect to the omitted portions. 14 (B) Royalty B. Royalties at the level set forth below under the column entitled “Royalty B” shall apply for a Calendar Year if the actual Cost of Goods/Average Sales Price Ratio of the applicable Licensed Product for such Calendar Year is greater than * percent (*%) but less than or equal to * percent (*%). (C) Royalty C. Royalties at the level set forth below under the column entitled “Royalty C” shall apply for a Calendar Year if the actual Cost of Goods/Average Sales Price Ratio of the applicable Licensed Product for such Calendar Year is equal to or less than * percent (*%). Annual Net Sales Royalty A Royalty B
